                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:19CR3043

      vs.
                                                           ORDER
ADRIAN JERMAINE SCRIVEN,

                  Defendant.



      Defendant has failed to meet the burden of showing, by clear and
convincing evidence pursuant to 18 U.S.C. § 3143 (a), that Defendant will appear
at court proceedings and will not pose a danger to the safety of any person or the
community if released.         The Court’s findings are based on the evidence
presented in court and contained in the court's records, including Petition for
Action on Conditions of Pretrial Release.

      IT IS ORDERED:

      1)    The above-named defendant shall be detained until further order.

      2)    Defendant is committed to the custody of the Attorney General for
            confinement in a corrections facility; the defendant shall be afforded
            reasonable opportunity for private consultation with counsel; and on
            order of a court of the United States, or on request of an attorney for
            the government, the person in charge of the facility shall deliver the
            defendant to a United States Marshal for appearance in connection
            with a court proceeding.

      November 20, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
